Citation Nr: 9908250	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-36 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971, to include a tour of duty in Vietnam from January 1969 
to January 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of February 1996 from the New Orleans, 
Louisiana, Regional Office (RO).  The sole issue on appeal 
concerns entitlement to service connection for PTSD.


FINDING OF FACT

The current medical evidence of record does not confirm the 
presence of PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
the claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990). 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991).  In order for a claim for 
service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury during service (lay or medical evidence), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995). 

The veteran claims that he has PTSD as the result of 
stressful events he encountered in service while in Vietnam.  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link established by medical evidence 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).

The service medical records reflect no complaint or finding 
pertaining to a psychiatric disorder.  The service personnel 
records show that the veteran was listed as being involved in 
three campaigns, to include the Tet counter offensive in 
1969.

The veteran was treated by private physicians in 1993 and 
1995 for unrelated disorders.   He was seen at a VA 
outpatient clinic on several occasions from 1993 to January 
1997 for various problems including psychiatric complaints.  
A March 1995 Agent Orange examination report contains a 
diagnosis of anxiety neurosis/PTDS.  He was referred to the 
mental health clinic with a provisional diagnosis of rule out 
anxiety neurosis/ PTSD.  He was evaluated at the mental 
health clinic in May 1995.  At that time the assessment was 
depressive disorder and anxiety disorder.  He was evaluated 
at a VA outpatient clinic in August 1995.  At that time the 
impression was depressive disorder-anxiety versus PTSD.

A hearing was held at the RO in October 1996.  At that time 
the veteran provided detailed testimony concerning the 
stressors to which he was exposed during Vietnam.  The 
veteran indicated that he was being treated at a VA facility 
for PTSD.  Subsequently received were medical records from VA 
treating facility.  The veteran was evaluated at the mental 
hygiene clinic in June 1996.  At that time the assessments 
were anxiety disorder and a depressive disorder.  In December 
1996 he was referred from urgent care unit to the mental 
health clinic with a provisional diagnosis of PTSD/depression 
by history.  The impression rendered later in December 1996 
at the urgent care clinic was depression/anxiety.

A VA PTSD examination was conducted by a psychologist in June 
1997.  Following the evaluation, this examiner indicated that 
the testing confirmed a past diagnosis of a major depressive 
episode and that the veteran did not meet the criteria for a 
diagnosis of PTSD at the current time.  The examiner 
indicated that after returning from Vietnam, the veteran 
began experiencing a few symptoms of PTSD, such as weekly 
nightmares and intrusive thoughts.  

The examiner indicated that the veteran coped with these 
symptoms basically by staying busy at work but his symptoms 
resurged after his retirement in 1992.  Though they are more 
frequent now, they are less intense and do not him 
significant distress.  The examiner indicated that he was 
being pharmacologically treated for depression.

To summarize, the veteran is contending that because of his 
experiences in Vietnam he now has PTSD.  His statements 
describing the symptoms of a disease or disability are 
considered to be competent evidence.  However, a layperson is 
not competent to render medical opinions involving a 
diagnosis or etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

As previously set forth, in order to have a well-grounded 
claim, there must be competent medical evidence, which 
established the presence of the disability being claimed.  In 
this regard, there is some question as to whether a mental 
health professional has rendered a diagnosis of PTSD.  
However, it is clear that the June 1997 VA evaluation ruled 
out the current presence of PTSD and the diagnosis was major 
depressive disorder, single episode, in remission.  
Accordingly, the current medical evidence does not confirm 
the presence of PTSD.  As such, his claim for service 
connection for PTSD is not well grounded and must be denied.

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete the application.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  In the case at hand, the Board finds 
that this procedural consideration has been satisfied by the 
RO.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby. 

In this case, the RO resolved these issues on the merits 
whereas the Board finds that the appellant did not meet his 
initial burden of submitting a well-grounded claim. Since the 
appellant did not meet his initial burden, however, his claim 
is inherently implausible such that any error by the RO is 
harmless and he is not prejudiced.  Bernard v. Brown, 4 
Vet.App. 384, 394 (1993); Meyer v. Brown, 9 Vet.App. 425 
(1996).

Finally, The Board would also like to point out that the 
veteran may file a claim to reopen by the submission of new 
and material evidence, such as competent medical evidence, 
which shows that he has PTSD.


ORDER

The claim for service connection for PTSD is denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


